Title: To Thomas Jefferson from Madame Necker, 22 January 1789
From: Necker, Suzanne Curchod (Mme Jacques Necker)
To: Jefferson, Thomas



Versailles, 22. Janvr. 1789.

J’ai beaucoup hésité, Monsieur, avant de vous envoyer cette lettre: je n’en connais point l’auteur, et il me semble qu’on ne doit pas vous importuner légèrement. Cependant si cette histoire était vraie, si un homme, après de longs services, étant réduit à un si grand degré de misère, il mériterait de l’intérêt, et je me reprocherais de ne lui en avoir pas accordé. Daignez donc, Monsieur, m’instruire sur ce que je dois et puis faire. Le nom que porte ce malheureux ne m’est pas inconnû, et je crois l’avoir vû quelquefois dans la gazette. Le vôtre, Monsieur, est connû et honoré par tous ceux qui sentent le prix des lumières du courage et d’une noble simplicité. C’est donc un grand plaisir pour moi, d’avoir une occasion de vous rendre cet hommage, et de vous assurer de tous les sentimens avec lesquels j’ai l’honneur d’être, Monsieur, votre très humble et très obéïssante servante

C. de Nor Necker


Je n’ai pas envoyé la lettre à Mr le Mis. de Sombreuil, avant de savoir si je ne risquerai pas de me compromettre.

